Citation Nr: 1641274	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  12-33 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for cardiovascular disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to November 1975.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) by video conference from the RO in November 2014.  A transcript of his testimony is of record.

The Board in a March 2015 decision reopened the previously denied claim for service connection for cardiovascular disease.  The Board then remanded the reopened claim, and it has since returned to the Board for further review.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 

FINDINGS OF FACT

1.  The Veteran is not shown to have been exposed to herbicides during service.

2.  Cardiovascular disease was not incurred in service, was not shown to be present until many years after service, and is not otherwise etiologically related to service.


CONCLUSION OF LAW

The requirements to establish entitlement to service connection for cardiovascular disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in October 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, and post-service treatment records.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Veteran has not been afforded a VA examination in support of his claim for service connection for cardiovascular disease; however, there is no evidence of cardiovascular disease in service or for many years thereafter, and there is no competent evidence suggesting the current cardiovascular disease is related to service for reasons other than the alleged herbicide exposure.  Accordingly, a VA examination and opinion is not required.  38 C.F.R. § 3.159(c)(4); see McLendon   v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing    the provision of medical examinations and require the Secretary to provide such examinations in virtually every Veteran's disability case").  

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, evidentiary development and RO review of the reopened    claim was undertaken.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.   See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2015)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2015).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests cardiovascular disease to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  A veteran may be entitled to a presumption of service connection based on exposure to herbicides during the Vietnam Era if he is diagnosed with ischemic heart disease manifested at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty    or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1176 (Fed. Cir. 2008) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the service member's presence at some point  on the landmass or the inland waters of Vietnam).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's sole theory of entitlement is based on exposure to herbicide agents while serving aboard the USS Midway in 1975 and assisting in the evacuation       of Saigon, by coming into contact with Marines and Vietnamese who were contaminated with herbicide agents when they came aboard the Veteran's ship during that evacuation, and by coming into contact with aircraft that flew over Vietnam and then landed on the USS Midway.  See, e.g., November 2014 Board hearing transcript, pp. 2-7.  The Veteran concedes that he never went ashore in Vietnam.  Id.  

However, the Board in a February 2015 decision, when adjudicating the issue of entitlement to service connection for Parkinson's disease, determined, based on the same facts of this case, that the Veteran was not shown to have been exposed to herbicides during service.  While the Board then remanded the issue of entitlement to service connection for cardiovascular disease, that remand was to afford de novo development and review of the issue at the RO level once the Board in its February 2015 decision reopened the previously denied claim for service connection for cardiovascular disease.  Relevant case law, as the quoted by the Board, pertains: "When the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits."  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).   The new and material evidence to reopen was evidence of current disability, which had not previously been established.  Thus, the Board did not then make any determination with reference to herbicide agent exposure in service other than its determination that  the Veteran had not been exposed to herbicide agents in service. 

The Board in its February 2015 decision provided the following findings and analysis regarding herbicide agent exposure (in the context of the claim for Parkinson's disease):

As noted above, the Veteran contends that his claimed conditions are the result of exposure to herbicides during service.  Although the Veteran reported to a VA examiner in March 2004 that he was in Vietnam for three days during the evacuation of Saigon, he has subsequently clarified that he did not set foot in Vietnam or travel    up any inland waterways.  Rather, the Veteran is asserting a claim of second-hand Agent Orange exposure, having worked on airplanes and assisted people evacuated from Saigon, with residual Agent Orange on the planes and people.  

However, the Veteran's service personnel records do not confirm exposure to Agent Orange, and a PIES request for verification of   the Veteran's herbicide exposure indicated that no such exposure could  be verified.  The file contains a Memorandum for Record     by the  [U.S. Army and Joint Services Records Research Center] (JSRRC) stating there is no presumption of exposure to Agent Orange based on working on aircraft that flew over Vietnam or handling equipment from Vietnam.  Thus, there must be some competent evidence confirming such exposure.  Here, the only evidence suggesting such exposure is the Veteran's statements.     His contentions assume that every plane and person in contact with Vietnam was covered in Agent Orange; an assertion that is simply not supported.  

Although VA has established a presumption of exposure for any veteran who set foot on the landmass in Vietnam, that presumption  was established due to the inherent difficulty in establishing which veterans were actually exposed, not because everyone was exposed.   In Haas v. Peake, 525 F.3d 1168, 1176 (Fed. Cir. 2008), the Federal Circuit, citing 50 Fed.Reg. at 34,454-55, noted that VA's longstanding policy of presuming dioxin exposure while serving in Vietnam was "based on the many uncertainties associated with herbicide spraying during that period which are further confounded by lack of precise  data on troop movements at the time."  The Federal Circuit also quoted, "While it may be possible to approximate areas where herbicides    were sprayed," the agency wrote, "it would be extremely difficult to determine with an acceptable degree of precision whether an individual veteran was exposed to dioxin."  Id.  Thus, the Veteran's assumption that every person and plane that was in Vietnam was essentially contaminated with herbicide residue is simply not supported by competent evidence.  Accordingly, service connection on a presumptive basis as due to herbicide exposure is not warranted. 

Since this final Board decision is determinative that the evidence before VA did   not show entitlement to service connection for a disability presumptively based on herbicide exposure on the basis of the facts as presented, such constitutes the law of the case, and re-litigating the same issue (i.e. exposure to herbicides) on the same evidence, is not warranted.  See Browder v. Brown, 5 Vet. App. 268, 270 (1993) (questions settled on a former appeal of the same case are no longer open for review); see also Johnson v. Brown, 7 Vet. App. 25, 26 (1994). 

The Veteran has not asserted and the evidence does not otherwise support service connection for cardiovascular disease on other bases.  The Veteran was not diagnosed with cardiovascular disease until many years following service, service treatment record do not present complaints, findings, or diagnoses indicating the presence of cardiovascular disease, and the Veteran has not presented medical evidence linking   his claimed cardiovascular disease to service.  Thus, the preponderance of the evidence   is against the claim, and service-connection for cardiovascular disease is denied.  38 C.F.R. §§ 3.303, 3.307, 3.309.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for cardiovascular disease is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


